DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This is the initial Office action for the 16/554,417 application. Claims 1-18 are pending. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings filed on 8/28/2019 are objected to because Fig. 26B shows two reference numerals for various parts (1590, 1560, 1615 and 1555). Please submit a replacement drawing for Fig. 26B without visible reference numeral edits.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1-7 and 10-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,433,875 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences between claims 1-7 and 10-16 of the application and claims 1-12 of the patent lies in the fact that the patent claims include the recitation of more elements and are thus more specific.  Accordingly, the invention of claims 1-12 of the patent is in effect a “species” of the “generic” invention of claims 1-7 and 10-16 of the application.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claims 1-7 and 10-16 of the application are anticipated by claims 1-12 of the patent, they are not patentably distinct from claims 1-12 of the patent.
Regarding claim 1, see claim 1 of the patent.
Regarding claim 2, see claim 2 of the patent.
Regarding claim 3, see claim 3 of the patent.
Regarding claim 4, see claim 4 of the patent.
Regarding claim 5, see claim 5 of the patent.
Regarding claim 6, see claim 1 starting at line 65 of the patent.
Regarding claim 7, see claim 6 of the patent.
Regarding claim 10, see claim 7 of the patent.
Regarding claim 11, see claim 8 of the patent.
Regarding claim 12, see claim 9 of the patent. 

Regarding claim 14, see claim 11 of the patent.
Regarding claim 15, see claim 7 starting at line 6 of the patent.
Regarding claim 16, see claim 12 of the patent. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-4, 8-13 and 17-18 are rejected under 35 U.S.C. 102(b) as being anticipated by Beardsley et al. (US Publication No. 2008/0119849 A1) (from hereon referred to as Beardsley), as cited in the IDS filed 12/26/2019 (images taken from issued US Patent No. 8,262,662 B2 for clarity purposes only).
 (First Interpretation) Regarding Claims 1 and 10, Beardsley discloses a bone stabilizer assembly (10), comprising: a fixation member (14b) configured to engage a bone and having a head portion and shank portion [0039-0040] (see figure below); a coupling member (12+16) having an internal bore (16a) fully capable of receiving the shank portion of the fixation member and a seat configured to support the head portion of the fixation member (Fig. 1C) [0040], the coupling member (12+16) further adapted to receive a stabilizer rod (“adapted to seat a spinal connector, such as a spinal rod”)[0039], the internal bore (16a) having two opposed threaded internal surfaces (16t+12t)(see figure below and Fig. 1B) and a locking member first portion (portion 12t) (see Fig. 1B); and a compression nut (24) (Fig. 2B) configured 

    PNG
    media_image1.png
    337
    422
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    448
    359
    media_image2.png
    Greyscale

(Second Interpretation) Regarding Claims 1 and 10, Beardsley discloses a bone stabilizer assembly (10), comprising: a fixation member (14b) configured to engage a bone and having a head 

(Second Interpretation) Regarding Claims 3 and 12, the locking member first portion (12t) (see Fig. 1B) comprises a lip (see figure below) having a cross-sectional dimension less than the cross-sectional dimension of the recess [0048], and the locking member second portion (24a) is fully capable of engaging the lip (being screwed down all the way to the lip) and thereby deflect the two opposed threaded internal surfaces (16t) relative to each other as the compression nut (24) is received by the coupling member (12+16) (as described above) (if screwed down all the way so that portion 24a engages the lip, and then further rotated, the interaction between threads 16t and 24b can deflect threaded internal surfaces (16t) or arms 16a,b of portion 16 outwards (which would also strip the threads 24b)). 
(Second Interpretation) Regarding Claims 4 and 13, the locking member second portion (24a) comprises a flange (wider diameter portion) on the compression nut (24) (Fig. 2B-2C), the flange having a greater cross-sectional dimension than a greatest cross-section dimension of the threaded internal surfaces (16t) of the coupling member (12+16) [0048]. 
(First Interpretation) Regarding Claims 8 and 17, the locking member first portion (portion 12t) comprises a tapered surface (“a distal-most portion of the extension member 12, i.e., the portion located adjacent to or at the frangible portion 18, can be tapered such that the threaded portion 24a will apply a radially directed force thereto to cause the frangible portion 18 to break”) that is configured to deflect the two opposed threaded internal surfaces by engagement with a portion of the compression nut (24a) as the compression nut (24) is received by the coupling member (12+16) [0048].  
(First Interpretation) Regarding Claims 9 and 18, the locking member second portion (24a) comprises a tapered surface (“the threads on the proximal threaded portion 24a can have an increasing . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 4-7, 10-11 and 13-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lange et al. (US Publication No. 2008/0262548 A1) (from hereon referred to as Lange) as cited in the IDS filed 12/26/2019 in view of Erickson et al. (US Publication No. 2008/0097444 A1) (from hereon referred to as Erickson) as cited in the IDS filed 12/26/2019.
Regarding Claims 1 and 10, Lange discloses a bone stabilizer assembly (1) (Fig. 1-2), comprising: a fixation member (2) configured to engage a bone and having a head (14) portion and shank portion (16) (Fig. 1-2); a coupling member (18) having an internal bore (Fig. 1-2) fully capable of receiving the shank portion of the fixation member [0035](Fig. 2) and a seat (3) configured to support the head portion (14) of the fixation member (Fig. 2), the coupling member (18) further adapted to receive a stabilizer rod (R) (fig. 1-2), the internal bore having two opposed threaded internal surfaces (7) (threaded portions of both arms); and a compression nut (10) configured to be rotatingly received by the coupling member (18) (Fig. 2) and to threadingly engage the coupling member threaded internal surfaces (Fig. 2), the compression nut (10) configured to translate a force to the head portion (14) 
However, Lange is silent to the internal bore having a locking member first portion or the compression nut having a locking member second portion which engage each other such that relative rotation between the coupling member and compression nut is capable of being limited unless deflection of the opposed threaded internal surfaces relative to each other occurs.
Erickson discloses a bone fixation device in the analogous art of internal fixation means which includes locking screw fixation devices (100) (Fig. 2B) which have head portions (104) with deformable members (124) which interact with a serrated seat (536c) bores (532) within an orthopedic member (Fig. 10A-C) in order to lock the locking screw fixation device with the orthopedic member to prevent backing out of the locking screw fixation device and displacement of the locking screw fixation device within the bore of the orthopedic member [abstract, 0007, 0076]. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify a proximal portion of the compression nut (10) and a proximal portion of the internal bore of the coupling member (18) of Lange to have a head portion with deformable members (modification to the nut) corresponding with a serrated seat (modification to the proximal portion of the internal bore), as taught by Erickson, in order to prevent the compression nut (10) from loosening or backing out from the coupling member post-surgery thereby preventing implant migration and costly and dangerous revision surgeries.
The resultant device components are shown below. The first and second locking member portions would be engaged when the relative rotation between the coupling member and compression nut is fully limited (once the compression nut 10 is fully tightened down into coupling member 18, pressing against rod R) and at this point, the only way that further relative rotation between the two elements could exist is if the arms of the U-shaped channel of the  coupling member 18 which have the opposed threaded internal surfaces were deflected away from each other.)

    PNG
    media_image3.png
    213
    438
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    371
    511
    media_image4.png
    Greyscale

Regarding Claims 2 and 11 (as shown above in the modification of the device of Lange as taught by Erickson), the locking member first portion (serrated seat) comprises a recess in the internal bore, the recess having a greater cross-sectional dimension than a greatest cross-sectional dimension of the threaded internal surfaces (see figures above). 
Regarding Claims 4 and 13 (as shown above in the modification of the device of Lange as taught by Erickson),the locking member second portion (104) comprises a flange on the compression nut (10), 
Regarding Claims 5 and 14 (as shown above in the modification of the device of Lange as taught by Erickson), the locking member first portion (serrated seat) comprises a lip (a single saw-tooth projection 536) that interlocks with a portion of the flange (124) to prevent withdrawal of the compression nut from the coupling member (see Erickson [0076]). 
Regarding Claims 6 and 15 (as shown above in the modification of the device of Lange as taught by Erickson), the locking member first (serrated seat) and second portions (104) comprise saw-tooth edges (tips of elements 124 and 536) that interlock to limit relative rotational movement between the compression nut and the coupling member without deflection of the two opposed threaded internal surfaces (see figures above and Erickson [0076]). 
Regarding Claims 7 and 16 (as shown above in the modification of the device of Lange as taught by Erickson), the locking member first (serrated seat) and second portions (104) comprise a plurality of detents (124 and recessed “valleys" between teeth projections 536) that limit relative rotation between the compression nut and the coupling member (see figures above and Erickson [0076]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN HAMMOND whose telephone number is (571)270-3819.  The examiner can normally be reached Monday-Friday 8 - 4 PM .
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo C. Robert, at 571 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELLEN C HAMMOND/Primary Examiner, Art Unit 3773